Citation Nr: 1024532	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-05 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to an effective date earlier than December 
17, 1985 for the grant of service connection for diabetes 
mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.  

The appeal was previously remanded by the Board in March 2009 
in order to afford the Veteran a Travel Board hearing.  The 
Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in September 2009 and a transcript 
of the hearing is associated with the claims file.  
Therefore, all requested development has been completed and 
the claim has been returned to the Board for adjudication.  

Unfortunately, however, additional evidentiary development is 
needed as to the peripheral neuropathy claim.  Therefore, the 
issue of service connection for peripheral neuropathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the Veteran.  

FINDINGS OF FACT

1.  On April 11, 1985 and December 17, 1985, the Veteran 
submitted informal claims for service connection for diabetes 
mellitus.  

2.  In a rating decision dated April 1986, the RO denied 
entitlement to service connection for diabetes mellitus.  

3.  On April 27, 2005, the Veteran submitted an informal 
claim for service connection for diabetes mellitus.  

4.  In a rating decision dated December 2005, the RO granted 
entitlement to service connection for diabetes mellitus on 
the basis that the Veteran was entitled to presumptive 
service connection because he served in the Republic of 
Vietnam during the Vietnam war and had been diagnosed with a 
diabetes mellitus, type II, which is a disability presumed to 
be related to herbicide exposure.  The RO awarded entitlement 
to service connection, effective April 27, 2005.  

5.  Pursuant to the Nehmer decision and 38 C.F.R. § 3.816, 
the RO issued a rating decision in May 2006, which 
established that an effective date for the grant of service 
connection for diabetes mellitus as December 17, 1985, the 
date of the claim on which the previous denial of service 
connection for diabetes mellitus was based.  


CONCLUSION OF LAW

Entitlement to an effective date of April 11, 1985, for the 
grant of service connection for diabetes mellitus, is 
warranted.  38 U.S.C.A. §§ 5101(a), 5103(a), 5103A, 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.816 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In this case, the Veteran is challenging the effective date 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  

Review of the record reveals that the RO sent the Veteran a 
letter in May 2005 that fully addressed all required notice 
elements related to his service connection claim and was sent 
prior to the initial AOJ decision granting service connection 
for diabetes mellitus.  The May 2005 letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Id.  

In addition, the Board notes the RO sent the Veteran a letter 
in March 2006 informing him of how disability ratings and 
effective dates are assigned.  Thus, the Board concludes that 
all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
VA outpatient treatment records dated from 2004 to 2010, and 
the Veteran was afforded a VA examination in December 2005 
and April 2007.  Significantly, it appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

Facts and Analysis

The Veteran served in the Republic of Vietnam from February 
26, 1967 to February 24, 1968, and he was discharged from 
active duty in September 1968.  The evidence shows that the 
Veteran was diagnosed with diabetes mellitus in October 1980.  
See October 1980 VA outpatient treatment record.  

Review of the record reveals that, in 1985, the Veteran 
sought entitlement to service connection for diabetes 
mellitus as secondary to his service-connected PTSD 
disability.  The Veteran's claim was denied in a rating 
decision dated April 1986 on the basis that the evidence did 
not show that his diabetes was related to his period of 
active duty or his service-connected PTSD.  

Despite the previous denial, entitlement to service 
connection for diabetes mellitus was granted in December 2005 
on the basis that the Veteran was entitled to presumptive 
service connection because he served in the Republic of 
Vietnam during the Vietnam war and had been diagnosed with a 
diabetes mellitus, type II, which is a disability presumed to 
be related to herbicide exposure.  The RO assigned a 20 
percent disability rating for the Veteran's service-connected 
diabetes mellitus, with diabetic retinopathy, effective from 
April 27, 2005.  

The Veteran appealed the RO's determination as to the 
effective date assigned to the grant of service connection 
and, in May 2006, the RO granted an earlier effective date of 
December 17, 1985.  In assigning the earlier effective date, 
the RO noted that veterans who were diagnosed with a 
herbicide-related disability prior to May 3, 1989 and who had 
been denied entitlement to service connection for the 
herbicide-related disability between September 25, 1985 and 
May 8, 2001 were entitled to service connection retroactive 
to the later date of either the date of the claim that 
prompted the decision or the date the disability arose.  See 
Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 
1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 
2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans 
Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 
2002) (Nehmer III).

The RO noted that the Veteran was diagnosed with diabetes 
prior to May 1989 and had filed a claim for diabetes on 
December 17, 1985, which was denied between September 1985 
and May 2001.  As such, the RO determined that the proper 
effective date for the grant of service connection for 
diabetes is December 17, 1985.  

The Veteran has asserted that service connection for diabetes 
mellitus should be granted effective from October 1980, the 
date he was initially diagnosed with diabetes mellitus.  

In general, the assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.400 (2009).  The statute and regulation provide, in 
pertinent part, that the effective date of a claim for 
service connection will be the day following separation from 
service if the claim is received within one year of 
separation; otherwise, the effective date is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2009).  

Despite the foregoing, VA has issued special regulations to 
implement orders of the United States district court in the 
Nehmer case.  In pertinent part, a Nehmer class member is 
defined as a Vietnam veteran who has a covered herbicide 
disease which, by definition, includes type II diabetes 
mellitus.  See 38 C.F.R. § 3.816(b)(1)(i), (2)(i) (2009).  
The regulation provides, in pertinent part, that if VA denied 
compensation for the same covered herbicide disease in a 
decision issued between September 25, 1985 and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which the prior denial was based or 
the date the disability arose, except as otherwise provided 
in paragraph (c)(3) of this section, which the Board finds is 
not applicable in this case.  38 C.F.R. § 3.816(c)(1) (2009).

As noted above, review of the record reveals that the Veteran 
is a Vietnam veteran who has been diagnosed with diabetes 
mellitus and that his claim of service connection for 
diabetes mellitus was denied in a rating decision dated April 
1986.  Therefore, 38 C.F.R. § 3.816 is the controlling 
regulation as to the proper effective date to be assigned for 
the grant of service connection in this case.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  In this context, it should be 
noted that the provisions of 38 U.S.C.A. § 5110 refer to the 
date an application is received.  While the term 
"application" is not defined in the statute, the 
regulations use the terms "claim" and "application" 
interchangeably, and they are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

After carefully reviewing the evidence of record, the Board 
finds that the proper effective date for the grant of service 
connection for diabetes mellitus is April 11, 1985, but no 
earlier.  In making this determination, the Board notes that 
review of the record reveals that the Veteran submitted an 
informal claim seeking entitlement to service connection for 
diabetes mellitus on April 11, 1985.  The April 1985 informal 
claim specifically requested consideration for service 
connection for diabetes mellitus, but it does not appear that 
the RO sent the Veteran any notification or adjudication 
related to his informal claim for benefits.  Instead, the 
record shows that the Veteran submitted a subsequent request 
for service connection for diabetes mellitus in December 
1985, after which the RO issued the April 1986 rating 
decision denying entitlement to that benefit.  

Because the evidence shows the Veteran sought entitlement to 
service connection for diabetes mellitus in April 1985 and 
his claim was not adjudicated until April 1986, the Board 
finds that the informal claim received on April 11, 1985 is 
the date on which VA first received the Veteran's claim for 
service connection for diabetes mellitus.  Indeed, there is 
no communication received from the Veteran prior to that date 
which shows that he requested a determination of entitlement, 
or believed that he was entitled to service connection for 
diabetes mellitus.  

Because a rating decision was not issued immediately 
following the receipt of the Veteran's informal claim in 
April 1985, the Board finds that the April 1985 informal 
claim is the claim on which the denial of service connection 
in April 1986 was based.  Therefore, given the provisions of 
38 C.F.R. § 3.816, the Board finds that April 11, 1985 is the 
earliest possible date from which service connection for 
diabetes mellitus may be granted, as the Veteran's claim for 
benefits was received after the claimed disability arose.  

In this context, the Board has considered the Veteran's 
argument that the effective date should be from October 1980, 
the date he was diagnosed with diabetes mellitus.  He 
testified that both VA and the Social Security Administration 
document the 1980 initial onset of diabetes.  The evidence 
shows that the Veteran was initially diagnosed with diabetes 
in October 1980.  38 C.F.R. § 3.157(b) (2009) provides that 
"once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service- connected disability is not 
compensable in degree, receipt of" certain types evidence 
will be accepted as an informal claim for increased benefits 
or an informal claim to reopen.  Among these types of 
evidence are reports of examination or hospitalization by VA 
or uniformed services and evidence from a private physician 
or laymen. 

The date of receipt of such evidence [from a private 
physician or laymen]  - here, May 1984 - will be accepted 
when the evidence furnished by or in behalf of the claimant 
is within the competence of the physician or lay person and 
shows a reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157(b)(2).  The Board notes that 38 C.F.R. § 
3.157 only applies to claims for increased ratings or to 
reopen previously denied claims, and it is manifestly not 
applicable to original service connection claims.  See 
Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993). 
Additionally, there is no indication that he was seeking 
entitlement to service connection for diabetes at that time.  
Instead, the evidence shows that the evidence was associated 
with the record in conjunction with a claim of service 
connection for PTSD and "exposure to Agent Orange."  The 
Board has considered whether the records and statements 
received from the Veteran in May 1984 may be construed as an 
informal claim for service connection for diabetes mellitus; 
however, "exposure to Agent Orange" is not a disability and 
the Veteran never identified the specific disability he 
believed was due to his Agent Orange exposure and gave rise 
to entitlement to service connection.   In September 1984, 
the RO denied, inter alia, service connection for "residuals 
of Agent Orange exposure," with no reference to diabetes.  
The Veteran subsequently filed an appeal as to another issue 
but not to the Agent Orange issue nor was there any 
communication regarding diabetes specifically.  



Indeed, as noted, the Veteran did not specifically request or 
submit any communication indicating a belief that he was 
entitled to service connection for diabetes mellitus until 
April 1985.  Therefore, there is no legal basis on which to 
grant entitlement to service connection for diabetes mellitus 
prior to April 11, 1985, as that is the date VA first 
received a formal or informal claim seeking entitlement to 
service connection for that benefit.  

In summary, and based on the foregoing reasons and bases, the 
Board finds that the proper effective date for the award of 
service connection for diabetes mellitus is April 11, 1985, 
but no earlier, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  


ORDER

An effective date of April 11, 1985 is established for the 
grant of service connection for diabetes mellitus, subject to 
the law and regulations governing the payment of monetary 
benefits.  


REMAND

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy, claimed as secondary to service-
connected diabetes mellitus.  

The RO denied the Veteran's claim on the basis that he does 
not currently have peripheral neuropathy that is related to 
service-connected diabetes mellitus.  In making this 
determination, the RO relied upon a medical opinion provided 
by a physician in May 2007 who stated that Veteran did not 
have peripheral neuropathy related to diabetes mellitus.  The 
VA physician noted that findings from nerve conduction 
studies conducted in April 2007 revealed radial nerve 
entrapment, which he stated was due to the Veteran sleeping 
with his wrists flexed.  

While the VA physician provided the findings of radial nerve 
entrapment from the April 2007 nerve conduction studies, the 
Board finds that his opinion is not adequate because he did 
not provide a rationale for his opinion or address the 
additional findings from the nerve conduction studies.  As to 
the opinion provided, the Board notes that, while the 
examiner noted that the Veteran's radial nerve entrapment is 
related to the Veteran's sleeping with his wrists flexed, the 
examiner failed to provide an opinion as to the likelihood 
that the radial nerve entrapment is related to the Veteran's 
diabetes mellitus.  

In addition, review of the record reveals that the April 2007 
nerve conduction studies also revealed mild slowing of tibial 
nerve conduction.  The VA physician did not address these 
findings in his examination report and, thus, it is not clear 
if this evidence reflects a neurologic disability that may be 
associated with the Veteran's service-connected diabetes 
mellitus.  

Furthermore, the Board notes that, while the VA physician 
determined that there was no current evidence of peripheral 
neuropathy related to diabetes mellitus, the evidentiary 
record contains medical evidence that shows the Veteran has 
been diagnosed with diabetic neuropathy.  See VA outpatient 
treatment records dated February and December 2006, January 
2007.  In this context, the Board notes that evidence of the 
claimed disability at any time during the appeal period is 
sufficient evidence of a current disability.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, a medical 
opinion is needed as to whether the previous diagnoses of 
diabetic neuropathy are accurate and as to the likelihood 
that the neuropathy diagnosed in the VA treatment records is 
related to the Veteran's diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.	Request that VA examiner in May 2007 
or other appropriate VA physician 
review the claims file, including 
this Remand, and provide an opinion 
as to whether the Veteran has a 
neurologic disability affecting his 
upper and/or lower extremities that 
is related to his service-connected 
diabetes mellitus.  If another 
examination is deemed appropriate, 
one should be scheduled.  The claims 
file must be made available to the 
examiner for review.

a.	The physician is requested to 
review the claims file and 
provide a diagnosis of any 
neurologic disability affecting 
the upper and lower extremities 
shown during the pendency of 
this claim and appeal.  

b.	The physician is requested to 
provide an opinion as to whether 
it is at least as likely as not 
(i.e., a probability of 50 
percent) that any currently 
manifested neurologic disability 
is aggravated by, proximately 
due to, or the result of the 
Veteran's service-connected 
diabetes mellitus.  

c.	The physician is specifically 
requested to address the 
findings of medial nerve 
entrapment and mild tibial nerve 
and slowing of tibial nerve 
conduction in the April 2007 
nerve conduction studies.  

d.	A rationale must be provided for 
each opinion offered.  

e.	The term "at least as likely as 
not" does not mean merely within 
the realm of medical 
possibility, but rather that the 
weight of medical evidence both 
for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against it, or that the weight 
of the evidence is more 
favorable than not.  Aggravation 
is defined for legal purposes as 
a worsening of the underlying 
condition versus a temporary 
flare-up of symptoms.

2.	Thereafter, the issue on appeal 
should be readjudicated.  If the 
benefit sought on appeal is not 
granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


